DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of distance-measuring sensors (Claims 5-6, 19-20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, 20 recites the limitation "the tray" in line 5.  There is insufficient antecedent basis for this limitation in the claim since it was not previously defined.
Claim 19 recites the limitation "the plurality of distance-measuring sensors" in line.  There is insufficient antecedent basis for this limitation in the claim since it was not previously defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabrielsen et al. (2008/0092488).
Claim 1
 	Gabrielsen et al. (2008/0092488) discloses a delivery item monitoring device comprising one or more sensor (Fig. 6, Ref. 80), wherein the delivery item monitoring device (Fig. 6, Ref. 86) is positioned above a container (Fig. 6, Ref. 20) that is receiving delivery items and the one or more sensor detects a distance between the one or more sensor and at least one of the delivery items (Para. 0059; Contour sensor); and a processor (Para. 0080) that is communicatively connected to the delivery item monitoring device (Fig. 6, Ref. 80) and that is configured to execute computer-readable instructions that cause the processor to perform operations comprising: obtaining sensor data from the one or more sensor (Fig. 8, Ref. 202); calculating a depth of the received delivery items in the container based on the sensor data (Para. 0109; determining void from the height data of the contour sensor 86); generating an under-filled indicator (Determine dunnage requirement Ref. 210 “under-filled indicator”); and transmitting the transport indicator to a control system (Fig. 8, Ref. 212; route to dunning dispensing station), wherein the under-filled indicator, the transport indicator designate how to process the container to the control system (Para. 0109; the void volume indicates the under-filled indicator and then the route to dunning dispensing station is the transport indictor for processing the container which is done with a control system and processor (See Fig. 8)).  

    PNG
    media_image1.png
    407
    327
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    754
    487
    media_image2.png
    Greyscale

Claim 2
 	Gabrielsen et al. (2008/0092488) discloses one or more sensor comprises one distance-measuring sensor (Fig. 6, Ref. 86).  
Claim 3
 	Gabrielsen et al. (2008/0092488) discloses the one distance-measuring sensor comprises one of: a camera, a laser range finder, an infrared range finder, an ultrasonic range finder, or a combination thereof (Para. 0059).  
Claim 4
 	Gabrielsen et al. (2008/0092488) discloses a location sensor (Para. 0067; RFID tag can determine location in the conveyor system).  
Claim 5, 6
 	Gabrielsen et al. (2008/0092488) discloses the one sensor comprises a plurality of distance-measuring sensors (Figures in current application fail to disclose a plurality of distance sensors, therefore the prior art sensor 86 can read on applicant’s limitation of a plurality of sensors since the drawing fail to disclose applicant’s proposed invention); and wherein calculating the depth further comprises calculating the depth of the received delivery items based on an average of a plurality of distance values detected by the plurality of distance-measuring sensors, the plurality of distance values corresponding to distance values between a bottom of the tray and one or more tops of the received delivery items (Para. 0063; calculating the void volume average).  
Claim 7
 	Gabrielsen et al. (2008/0092488) discloses a dispenser (Fig. 8, Ref. 212; dispensing station) that is positioned above the container (void volume of the container) and that deposits the delivery items (dunning) into the container (container).  
Claim 8
 	Gabrielsen et al. (2008/0092488) discloses the dispenser includes the delivery item monitoring device (See Fig. 3; Ref. 10 includes dispenser and monitoring device).  
Claim 9
 	Gabrielsen et al. (2008/0092488) discloses transmitting the under-filled indicator (void volume) causes the dispenser to deposit additional delivery items into the container (dispensing dunnage in the void volume); wherein transmitting the transport indicator causes the dispenser to cease depositing delivery items into the container (Route to closing station); and wherein transmitting the over-filled indicator causes a maximum depth of the delivery items in the 
Claim 10
 	Gabrielsen et al. (2008/0092488) discloses the delivery item monitoring device moves or the container moves (Fig. 5, Ref. 20); and 26Attorney Docket No. 0126.0031-00 wherein calculating the depth further comprises calculating the depth based on a plurality of distance values (mapping) detected by the one sensor (Fig. 6, Ref. 86) for a plurality of locations within the container (Fig. 6, Ref. 20) after the delivery item monitoring device or the container moves (Para. 0063).  
Claim 11
 	Gabrielsen et al. (2008/0092488) discloses calculating the depth further comprises calculating the depth based on one or more of: determining a maximum, determining a minimum, or determining a mean of the plurality of distance values (Para. 0063; determining a void would be a plurality of distance values).  
Claim 12
 	Gabrielsen et al. (2008/0092488) discloses generating the under-filled indicator (void volume data), the transport indicator, or the over-filled indicator comprises comparing the depth of the received delivery items in the container to a predetermined threshold (Para. 0063).  
Claim 15
 	Gabrielsen et al. (2008/0092488) discloses obtaining sensor data from one sensor (Fig. 6, Ref. 86); calculating a depth of received delivery items in a container based on the sensor data (Calculating void volume data); 27Attorney Docket No. 0126.0031-00generating an under-filled indicator based on the depth of the received delivery items in the container (determine dunnage requirement Fig. 8, Ref. 210); and transmitting the transport indicator (Fig. 8, Ref. 212) to a control system (Para. 0008), wherein 
Claim 16
 	Gabrielsen et al. (2008/0092488) discloses the one sensor comprises one distance-measuring sensor (Fig. 6, Ref. 86).  
Claim 17
 	Gabrielsen et al. (2008/0092488) discloses a processor (Para. 0080) cause the processor to perform operations comprising: obtaining sensor data from one sensor (Fig. 6, Ref. 86); calculating a depth (void) of received delivery items in a container (container) based on the sensor data (void determination Fig. 8, Ref. 202); generating an under-filled indicator (Fig. 8, Ref. 210), a transport indicator (Fig. 8, Ref. 212), based on the depth of the received delivery items in the container (Fig. 8, Ref. 210); and transmitting the under-filled indicator (Para. 0012) to a control system, wherein the under-filled indicator designate how to process the container to the control system (See Fig. 8).  
Claim 18
 	Gabrielsen et al. (2008/0092488) discloses the one sensor comprises one or more of: a camera, a laser range finder, an infrared range finder, an ultrasonic range finder, or a combination thereof (Para. 0059).  
Claim 19, 20
 	Gabrielsen et al. (2008/0092488) discloses calculating the depth (void determination) further comprises calculating the depth (void) of the received delivery items based on an average of a plurality of distance values (mapping) detected by the plurality of distance-measuring sensors (Figures in current application fail to disclose a plurality of distance sensors, therefore 
Claim 20
 	Gabrielsen et al. (2008/0092488) discloses one sensor comprises a plurality of distance-measuring sensors; and wherein calculating the depth further comprises calculating the depth of the received delivery items based on an average of a plurality of distance values detected by the plurality of distance-measuring sensors, the plurality of distance values corresponding to distance values between a bottom of the tray and one or more top of the received delivery items.

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 13, the prior art fails to disclose or make obvious the control system comprises a second processor to execute instructions that perform operations comprising: detecting two or more indicators from two or more delivery item monitoring devices; determining that at least one indicator is incorrect; analyzing subsequent information to detect an identity of the delivery item monitoring device that provided the at least one incorrect indicator; and generating an alert to perform maintenance on the delivery item monitoring device having the identity that was detected, and in combination with the other recited limitations of claim 1. Claim 14 depends on claim 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                                        January 13, 2022